BELL, Circuit Judge
(concurring specially) :
I concur in the result that this case on the facts of record does not present a substantial federal question, and that the decision of the district court should be reversed.
I also concur in so much of the prevailing opinion as stands for the proposition that dress codes of the type in question are to be tested on a rational basis standard, i.e., whether the regulation is reasonably intended to accomplish a constitutionally permissible state objective.
This means, as I understand the prevailing opinion, that the burden is on one objecting to a hair regulation to allege and prove that the regulation is arbitrary or that it has been arbitrarily applied; otherwise, the federal courts are not to intrude into school affairs of this nature. The proof here did not rise to that level. The findings of the district court to the contrary are clearly erroneous.
The burden of proof — arbitrary standard — rational basis frame of reference is explicated by the knowledge that we have previously equated arbitrariness with an absence of rational basis. In Bicknell v. United States, 5 Cir., 1970, 422 F.2d 1055, it was said: “ . . . In the law arbitrary . . . means ‘having no rational basis.’ ” 422 F.2d at 1057.1
We have previously given effect to the rational basis test, Stevenson v. Board of Education of Wheeler County, Georgia, 5 Cir., 1970, 426 F.2d 1154, 1158, cert. den., 400 U.S. 957, 91 S.Ct. 355, 27 L.Ed.2d 265 (1970), and also to the due process and equal protection proscription of arbitrary application, Griffin v. Tatum, 5 Cir., 1970, 425 F.2d 201, 203. It is the element of arbitrariness which has not been made clear in our previous cases involving the validity vel non of school dress codes. This perhaps led the district court into error in assessing the thrust of the facts adduced to the extent of erroneously finding a substantial federal question.

. The rule of placing the burden on those objecting to a dress code to show that the code is arbitrary is analogous to the rule which is followed in zoning cases. In each instance the police power is involved. The decision of local zoning authorities is clothed with a presumption of validity and can be overcome only by a showing of arbitrariness. Shenk v. Zoning Commission of District of Columbia, 1971, 142 U.S.App.D.C. 267, 440 F.2d 295, 297; Diedrich v. Zoning Commission of District of Columbia, 1968, 129 U.S.App.D.C. 265, 393 F.2d 666. Cf. Goldblatt v. Town of Hempstead, 1962, 369 U.S. 590, 82 S.Ct. 987, 8 L.Ed.2d 130.